Citation Nr: 0606946	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a jaw disability.

4.  Evaluation of status post fracture of the right fifth 
metatarsal, currently evaluated as 10 percent disabling.

5.  Evaluation of residuals of a contusion to the middle 
finger of the left hand, currently evaluated as 
noncompensable.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1992 to December 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In this decision, the RO granted service connection 
for status post fracture of the right fifth metatarsal and 
residuals of a contusion to the middle finger of the left 
hand.  The former was initially evaluated as 10 percent 
disabling and the later was found to be noncompensable.  The 
veteran appealed these evaluations.

In August 2001, the RO also denied entitlement to service 
connection for bilateral hearing loss disability and a low 
back disability.  In a rating decision of February 2002, the 
RO also denied service connection for a jaw disability.  
These determinations were appealed.

The issues of entitlement to service connection for hearing 
loss and a low back disability, and the issue of the 
evaluation for residuals of the contusion to the left middle 
finger, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During active service in July 1998, the veteran developed 
chronic right and left masseter muscle myositis.

2.  The veteran's status post fracture of the right fifth 
metatarsal has resulted in moderate symptomatology to include 
pain with use resulting in a lack of endurance and mild 
alteration of gait.


CONCLUSIONS OF LAW

1.  Right and left masseter muscle myositis was incurred 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for status post fracture of the right fifth 
metatarsal are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.71a, Diagnostic Code 5283 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2001. By means of this letter, the appellant 
was told of the requirements to establish service connection 
for his claimed disabilities.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA.  The Statement of the 
Case (SOC) issued in February 2004 informed him of applicable 
law and regulations, the evidence reviewed in connection with 
his claim by VA, and the reasons and bases for VA's decision.  
The VCAA notification letter was issued prior to the RO's 
initial adverse decision in August 2001.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the issues of entitlement to increased evaluations, 
the Board notes that these are "down stream" issues based 
on the initial favorable decisions in August 2001 and do not 
require additional VCAA notification.  See VAOPGCPREC 8-2003.  
In addition, the SOC provided the veteran with notification 
that he must submit evidence that the degree of his service-
connected disability is worse than currently rated.  There is 
no controversy in the current case regarding the effective 
date of the award of service connection for status post 
fracture of the right fifth metatarsal.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, and in prior letters to 
the veteran requesting information, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified active service treatment.  
His service medical records have been obtained and associated 
with the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in May and 
November 2001.  Regarding the issues decided below, these 
examinations noted accurate medical histories, findings on 
examination, and the appropriate diagnoses and opinions.  The 
examiner of May 2001 clearly discussed the veteran's 
functional limitations during periods of symptomatic flare-up 
of his right foot disability.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
the VA examination reports are adequate for VA purposes.  

The veteran was provided the opportunity to request a hearing 
before the Board on the VA Form 9 (Substantive Appeal) he 
submitted in April 2004.  He declined such a hearing.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter and SOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Jaw Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the alternative, the 
chronicity provisions of 38 C.F.R. § 3.303 are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A review of the service medical records reveals that the 
veteran was given an enlistment examination in July 1991.  At 
that time, he did not report any prior medical history of a 
jaw disability or abnormality, and examination reported his 
head, mouth, and throat to be normal.

A military dental record of July 1998 noted the veteran's 
complaints of his jaw popping and being sore.  On 
examination, the right and left masseter "mm" were positive 
to palpation, and there was slight popping in the right and 
left temporomandibular jaw (TMJ) upon opening.  The 
assessment was right and left masseter "mm" myositis from 
parafunctions.  The plan was to fabricate an acrylic night 
guard for the veteran to wear and he was instructed to use 
Motrin for pain when required.  

The veteran was afforded a military separation examination in 
October 1999.  This examination noted a medical history of 
"TMJ" for the past year.  His treatment with a jaw brace 
reportedly showed no improvement.  On examination, the 
veteran complained of a feeling like his jaw was "catching" 
when eating, chewing, and opening his mouth.  The assessment 
was "TMJ."

The veteran was afforded a VA compensation examination in 
November 2001.  He reported that use of the dental appliance 
after July 1998 had decreased his symptoms, but had not 
totally alleviated his jaw pain and popping.  On examination, 
there was no loss of "body" of the maxilla or mandible.  He 
had normal mastication and normal range of motion in the jaw.  
There was positive trigger point discomfort on palpitation of 
the left masseter muscle.  The assessment was that "present 
symptoms were consistent with findings dated 7/98," or 
muscle discomfort secondary to a parafunctional habit of the 
veteran's teeth.  It was determined that there was no causal 
relationship between the veteran's in-service dental 
treatment and his current condition.  It was also found that 
the veteran's present symptoms do not limit his ability to 
function and masticate.

Function of the veteran's jaw was apparently found normal 
upon his entrance into active service in 1991.  There is no 
evidence of any type of jaw abnormality until July 1998, when 
he reported discomfort and popping with jaw movement.  The 
assessment in July 1998 was right and left masseter muscle 
myositis and an appliance was made to alleviate these 
symptoms.  While the symptoms were decreased, the veteran has 
presented credible lay evidence that these symptoms have been 
continuous and chronic to the current time.  Objective 
examination in November 2001 demonstrated muscle pain 
continued to exist in the jaw.  This examiner also opined 
that the veteran's current jaw disability is consistent with 
the assessment of July 1998.  Therefore, the Board finds that 
the evidence warrants the grant of entitlement to service 
connection for right and left masseter muscle myositis.  See 
38 U.S.C.A. § 5107(b). 

The Board has noted the reasons for the denial as stated by 
the AOJ.  The Board recognizes that service connection is not 
granted for a pain alone disorder.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  However, this is not a pain 
alone case.  Myositis has been diagnosed and there are 
manifestations consistent with that diagnosis; thus there is 
disability (pain and tenderness) due to disease (myositis).  
The terms myalgia and myositis are not the same.

Evaluation of a Right Fifth Metatarsal Fracture

The veteran has contended that his current right foot 
disability warrants a higher evaluation than it is currently 
rated.  He noted that if he stepped on his foot wrong or 
bumped it into something, his right foot would become very 
painful.  He claims that his right foot causes him pain 
"more often than not."  His vocational rehabilitation file 
revealed his assertion that an in-service misdiagnosis had 
resulted in improper healing of his right fifth metatarsal.  
He claimed that his right foot problems made it impossible 
for him to stand for long periods.  Because of this, he has 
had difficulty performing his tasks as a mechanic.  

At his separation examination in October 1999, the veteran 
complained of pain in his right foot with weight bearing.  
His medical history included a prior "Jone's" fracture in 
his foot.  A military orthopedic consultation noted 
tenderness over the fracture site of the right fifth 
metatarsal.

The veteran was afforded a VA compensation examination in May 
2001.  The veteran reported that since a twisting injury to 
the right foot during active service, this foot had chronic 
pain in the area of the distal fifth metatarsal, especially 
when he walked barefoot or used sports shoes.  He also 
reported pain when using stairs, occasional swelling in the 
foot, and right foot pain after waking up in the morning.  He 
denied any redness in the foot and indicated that his foot 
pain did not stop him from walking.  The veteran reported 
symptomatic flare-up of pain about three or four days a week 
with increased weakness and diminished endurance.  He denied 
any loss of motion in the foot.  On examination, there was a 
palpable bony nodule over the distal fifth metatarsal, which 
probably represented a spur.  This area exhibited tenderness 
to palpation and compression.  There were no erythematous 
areas, bunions, plantar fascial pain, or heel pain.  The 
metatarsal heads were otherwise normal.  A right foot X-ray 
revealed a deformity (congenital or post-traumatic) of the 
right little toe at the interphalangeal joint with bony 
protuberance medially.  There was narrowing at this joint 
space.  Also found was spurring about the dorsum of the foot 
and at the first tarsal-metatarsal joint.  The diagnosis was 
fracture with chronic pain right fifth metatarsal.  The 
examiner opined that during symptomatic flare-up the veteran 
was expected to have no additional loss of motion, but would 
have diminished endurance and mild alteration of his gait 
(with limping) secondary to pain.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's status post fracture of the right fifth 
metatarsal is currently evaluated as 10 percent disabling 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (malunion or nonunion of 
metatarsal bones), effective from December 7, 1999.  Under 
these diagnostic criteria, residuals of a moderate foot 
injury are evaluated as 10 percent disabling, moderately 
severe residuals are evaluated as 20 percent disabling, and 
severe residuals are evaluated as 30 percent disabling.  If a 
veteran has lost actual use of his foot due to a service-
connected injury, it is to be evaluated as 40 percent 
disabling.  These same criteria apply for Code 5284 for 
residuals of any type of foot injury.

The radiological evidence is clear that the fifth metatarsal 
bone in the right foot is united.  The only abnormality with 
this bone was a bony protuberance at the fracture site with 
narrowing of the joint space.  The medical opinion of May 
2001 found, that at its worst symptomatology, the right foot 
would experience diminished endurance and mild alteration of 
his gait (with limping) secondary to pain, but no loss of 
motion was expected.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, supra.  This opinion basically confirms the veteran's 
reported symptomatology.  It appears that the main 
interference with his functional ability due to right foot 
pain is lack of endurance which results in the veteran not 
being able to stand on his feet for long periods.  There is 
no lay or medical evidence that the veteran has loss motion 
in the right foot due to his service-connected fracture.  In 
addition, no significant degenerative or arthritic changes 
were noted on the latest X-rays.  While these symptoms 
obviously affect the veteran's industrial adaptability, the 
Board finds that such symptoms are no more than a moderate 
degree of disability under Codes 5283 and 5284.

The criteria at Code 5003 for degenerative/traumatic 
arthritis is not applicable to the current claim as the 
veteran has been awarded a compensable evaluation for the 
residuals of his fractured metatarsal, and that both the lay 
and medical evidence has shown that the residuals of this 
fracture have not resulted in loss of motion in the right 
foot.  In addition, there is no evidence of a muscle or 
neurologic disability associated with the right foot 
fracture.  Therefore, evaluations under the diagnostic 
criteria at 38 C.F.R. §§ 4.73 and 4.124a is not appropriate.  

Based on the above analysis, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
disabling for residuals of the fractured right fifth 
metatarsal bone.  While the appellant is competent to report 
symptoms, the lay and medical evidence does not support a 
higher evaluation.  As the preponderance of the evidence is 
against a higher compensation evaluation, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Furthermore, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1998).


ORDER

Entitlement to service connection for right and left masseter 
muscle myositis is granted.

Entitlement to an evaluation in excess of 10 percent 
disabling for status post fracture of the right fifth 
metatarsal is denied.




REMAND

The service medical records indicate that the veteran was 
regularly seen for treatment of upper respiratory infections.  
His assessments included viral syndrome, allergic rhinitis, 
sinusitis, pharyngitis, and otitis externa.  However, in-
service sinus X-rays in October 1996 failed to corroborate 
the existence of sinusitis.  During his separation 
examination in October 1999, the veteran complained of 
difficulty in hearing.  His audiometric testing at that time 
was reported to be within normal limits and his reported loss 
of hearing was found to be "subjective."  On examination, 
his tympanic membranes were found to be normal appearing, but 
"immobile."  A separate Hearing Conservation Examination 
form indicated that examination had found the veteran's 
tympanic membranes and eustachian tube function was abnormal.  
A diagnosis of eustachian tube dysfunction was given.  A 
barely legible hearing test reflected abnormality at 6000 
Hertz.  Although such finding does not establish disability 
for VA purposes, it is evidence.

The service medical records also show that in September 1993 
and August 1996 the veteran reported that he had injured his 
low back.  The assessments, respectively, were low back 
strain and mechanical low back pain.  

The veteran is currently service-connected for residuals of a 
contusion to the left middle finger.  He has not received any 
VA compensation examination to evaluate this disability.

The veteran has provided lay evidence of the existence and 
chronic symptomatology associated with bilateral hearing 
loss, low back pain, and left hand pain.  Based on the in-
service medical evidence that corroborate the veteran's 
claimed injuries and symptoms, he must be afforded VA 
compensation examinations to determine if he currently has 
chronic disabilities with his hearing (to include a possible 
ear, nose, and throat (ENT) disorder resulting in perceived 
hearing loss) and low back, and to evaluate the current 
residuals of his left hand disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (The duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability.); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board 
cannot base its decisions on its own unsubstantiated medical 
opinion.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Schedule the veteran for a VA ENT 
examination (to include audiometric 
testing).  Send the claims folder to the 
examiner for review.  The examiner should 
be provided with the following 
instructions.  Based on a review of the 
medical history and testing, the examiner 
should provide answers to the following 
questions:

Does the veteran currently have hearing 
loss?  If so, is it at least as likely as 
not (i.e., 50 percent probability or 
greater) that any current hearing loss is 
the result of disease or injury incurred 
during active service, including noise 
exposure or the abnormality recorded at 
6000 Hertz? 

2.  Schedule the veteran for a VA 
orthopedic examination.  The purpose of 
this examination is to determine the 
existence and etiology of any low back 
disability, and to evaluate the current 
residuals of the veteran's service-
connected contusion of the left middle 
finger.  Send the claims folder to the 
examiner for review.  The examiner should 
be provided with the following 
instructions.

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Does the veteran currently have a low 
back disability?  If so, please provide 
the appropriate diagnosis.  Is it at 
least as likely as not (i.e., 50 percent 
probability or greater) that any current 
low back disability is the result of 
disease or injury incurred during active 
service? 

Please provide a full description of all 
residuals associated with the contusion of 
the left middle finger.  Please provide 
range of motion of this finger and the left 
hand.  The examiner should determine 
whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-up; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-up or when the left hand is 
used repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


